                               /
                               %
                   Case 1:21-mj-00008-PMS Document 3 Filed 01/13/21 Page 1 of 4 Pageid#: 14
    AO 93 (Rcv.11/13)SearchandScizurcWarrant(Pagc2)
                                                             Return
    caseNo.:                           Dateandtimewal-
                                                     rantexecuted.
                                                                 .         Copyofwan'antandinventoryleftwith:C-aa-n-mylê
                                                                                                                       .-
      /rzl a '
             .
             i- T-                        /- /7-- z-o2/ %63'z.
                                                             m             vaoz a ozss.
                                                                                      zz.
                                                                                        -
                                                                                        ,w &uo                           zztz-vv.e -
    Inventory madein thepresence of:

    lnventoryofthepropel-tytakenandnameofanypersonts)seized'
                                                           .
             0 /OX :R G rx E& X A QO '
                                                                                            a w- om           us D/TRIGTCG JRT
                                                                                                       ATH         ,VA
                                                                                                              RLED

                                                                                                   1AN jy y4yj
.                                                                                                         .   D
                                                                                                  BK          q
                                                                                                                     K




                                                           Certifk ation


            1declareunderpenalty ofpeljul'
                                         y thatthisinventol-yiscorrectandwasreturnedalongwith theoriginalwan-antto the
    designatedjudge.


    D ate:   /.-?> - ,
                     )-oa-/                                                     . .   w              -
                      -
                                                                                            a.//z
                                                                                 Executillg t   ccr'sâ-
                                                                                                      ïgnt
                                                                                                         zfllrc
                                                                  P n/zcuç Az4                           n aa.pl
                                                                                      #?-fated ?;t'z??er???rftitle

                                                          /R                                                   J n l.

                                                                                      JE
Case 1:21-mj-00008-PMS Document 3 Filed 01/13/21 Page 2 of 4 Pageid#: 15
  Case 1:21-mj-00008-PMS Document 3 Filed 01/13/21 Page 3 of 4 Pageid#: 16




                               A T TA C H M EN T B

 D ESCR IPTIO N O F EV ID EN CE T O BE SEA R C H ED FO R A e            SEIZED

lndicia ofR esidency

A ny and alldocum ents and item s relating to TH OM A S'Sresidence in the W estem
District of Virginia, including financial records and balzk statem ents, bills,
convspondence,andpersonalbelongings,and any otherm aterialsordocum entsthat
could establish TH OM A S'Sresidence.

R ecordsR elating to K now ledge ofR egistration R equirem ent

A ny and all docum ents and things relating to TH O I
                                                    M A S'S lm ow ledge that he w as
required to register as a sex offender, including acltnow ledgem ent form s, coul't
papers, and correspondence, and any other m aterials or docum ents that could
establish THOM AS'Sknowing failureto registerasrequired.

Electronics

Electronic equipm ent,such asm obile telephones,GPS devices,and any inform ation
stored in m em ory or contained in any related hardw are and softw are that could
contain evidence related to TH OM A S living in the W estern D istrict of Virginia
and/orknow ingly failing to registeras required.
                   Case 1:21-mj-00008-PMS Document 3 Filed 01/13/21 Page 4 of 4 Pageid#: 17
    AO 93(Rcv.11/l3)SearchandSeizureWarrant


                                        U NITED STATES D ISTRICT C OURT
                                                                      forthe
                                                           W estern DistrictofVirginia

                   In theM atterofthe Search of                         )
              (Briqflydescribethepropert
                                       y tobeseal'
                                                 ched                   )                -              .
               t)ridenti
                       h,therersolby ntupcandaddress)                   )    casex o.    l, lrh)%
          THE RESIDENCE LOCATED AT APARTMENT M C                        )
          1062MORNINGGLORYDRI
                            VE,GRUNDY,VIRGINI) )
                                                                        )
                                                 SEAR CH A ND SEIZURE W A RR AN T
    To:     Any atlthorized law enforcementofficer
              AIAapplication by a federallaw enforcelnentoffceroral1attorney forthegovernm entrequeststhe search
    ofthe followingperson orproperty located illthe                W estern     Districtof              Virqinia
    (identi
          jk thepersonordescribetheprcwcr/)?tobesearchedandgiveitslt
                                                                   pctzfïcv/
                                                                           z
                                                                           ):
        See Attachm entA.




            Ifindthattheàffidavitts),oranyrecordedtestimony,establishprobablecausetosearchandseizethepersonorproperty
    described above,and thatsuch search willreveal(idelttLfkf/
                                                             ?cpcrxonordescribethepropert
                                                                                        y tobeseizedl.
        See AttachmentB.




                                                                                     -

                                            rantonorbefore Y.G-hœr-y X -
            YOUARECOMMANDED toexecutethiswal-                                        -                         l          (nottoexceed14days)
          W inthedaytime6:00a.m.to10:00p.m. (
                                            D atanytimeinthedayornightbedausegoodcausehasbeenestablished.
            Unlessdelayed noticeisauthorized below ,you mustgive a copy ofthe wal-rantand areceiptforthe property taken to the
    person f'
            rom w hom ,orfrom whoseprem ises,theproperty wastalcen,orleavethe copy and receiptatthe place where the
    propertyw astaken.
           Theofficerexecuting thiswarrant,oran officerpresentduring th exectltion ofthew arrant mustpreparean inventol-y
    asrequiredby law andpromptly retunlthiswan'antand inventory to     ' >&     -  V eI-Je fcgQfvçf-q  -                                        .
.                                                                                 (UotcdStates.jr   teJ'
                                                                                                       jfdg'
                                                                                                           c.l
        (
        D Ptlrsuantto18U.S.C.j3l03a(b),1findthatimmediatenotificationmayhaveanadverseresultlistedin18U.SJC.
    j2705(exceptfordelay oftrial),andauthor'zetheofficerexecutingthiswarran.
                                                                           ttodelaynoticetothepersonw , 1'whose
    property,willbesearched or '              checktheappropriatebox)
          E
          D for            s(nottoexceed30) I
                                            D until,thefactsjustifyino              ate p ificdateo
                                 l                          t                                                                    .
    Dateandtimeissued:            lJ j                      e      Q .wy             -.                                              .
                                                                                                    Judge'
                                                                                                         ssigllature

    City and state:         Abingdon,Virginia                                        Pamela Meade Sargent,U.S.Magistrate Judge
                                                                                                 PrillIt/ff?7ttll,cfp11rftitle
